Citation Nr: 0024998	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  98-10 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for hepatitis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel







INTRODUCTION

The veteran served on active duty from April 1970 to April 
1974.

This appeal arises from a January 1998 rating decision of the 
Philadelphia, Pennsylvania, Regional office (RO) that granted 
service connection, but assigned a 0 percent rating, for 
hepatitis.  In November 1998, the Board of Veterans' Appeals 
(Board) remanded the case for additional development and 
readjudication.


FINDING OF FACT

The veteran's service connected hepatitis is healed, 
nonsymptomatic.


CONCLUSION OF LAW

A compensable rating for hepatitis is not warranted.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.114, 
Diagnostic Code 7345 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Technically, the claim presently on appeal is not a claim for 
an increased rating since it involves a rating initially 
assigned in connection with an original claim for service 
connection.  See Fenderson v. Brown, 12 Vet. App. 119, 125-26 
(1999) ("the distinction between an original rating and a 
claim for an increased rating may be important . . . in terms 
of determining the evidence that can be used . . ."). 

Under 38 U.S.C. § 5107(a) (West 1991), VA has a duty to 
assist only those claimants who have submitted well grounded 
(i.e., plausible) claims.  Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998).  Here, the veteran disagreed with the initial 
rating assigned for his service connected hepatitis, and a 
higher rating is possible.  Hence, his claim is well 
grounded.  Shipwash v. Brown, 8 Vet. App. 218, (1995).

Accordingly, VA's duty to assist the appellant in the 
development of these claims has been triggered.  The veteran 
has not indicated that additional evidence is forthcoming or 
should be obtained with respect to his claim on appeal.  VA 
has afforded or attempted to provide the veteran with several 
examinations and has developed the veteran's claims pursuant 
to specific instructions based on the Board's November 1998 
remand, which was designed to ensure that the veteran's claim 
was fully developed.  VA has now fulfilled the duty to assist 
the veteran in seeking to obtain relevant evidence.  

Claims for a higher evaluation based on an initial rating in 
connection with an original service connection claim raise 
the possible applicability of "staged ratings."  Whereas 
claims for increased ratings involve the present level of 
disability, see Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found.  
See 38 C.F.R. §§ 3.400, 3.500 (1999).  

The veteran's service-connected hepatitis is evaluated under 
VA's Schedule for Rating Disabilities, 38 C.F.R. § 4.114, 
Diagnostic Code (DC) 7345 (1999).  A zero percent rating is 
warranted when infectious hepatitis is healed, 
nonsymptomatic.  A 10 percent rating is warranted where there 
is demonstrable liver damage with mild gastrointestinal 
disturbance.  A 30 percent rating is warranted where there is 
mild liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
but necessitating dietary restriction or other therapeutic 
measures. 

The veteran's service medical records reflect that he was 
hospitalized in late February 1972 with a four-day history of 
nausea, vomiting, diarrhea, and abdominal cramps.  He was 
treated in the hospital with intravenous fluids and 
medication for his nausea.  The diagnosis was infectious 
hepatitis.  By early March 1972, it was noted that he had had 
infectious hepatitis but that he was improving nicely.

On his separation examination report and medical history 
report in April 1974, his history of hepatitis in 1972 was 
noted; however, the reports also indicated that there were no 
complications or sequelae.  

The veteran testified at a hearing in August 1998 that he had 
been experiencing complications that he felt were related to 
hepatitis since his separation from active duty.  The 
symptoms included becoming very tired and experiencing sharp 
pains that came and went.  He also stated that since he was 
unable to donate blood because of his history of hepatitis 
that he must still have residuals of hepatitis. 

Disposition of the veteran's claim was initially hampered by 
the veteran's failure to report for various scheduled 
examinations.  The veteran has stated that he was unaware of 
the scheduling of several examinations and of their 
significance to his claim. 

The veteran finally underwent a VA liver, gall bladder, and 
pancreas examination in February 2000.  He indicated that he 
had failed to report for two previously scheduled 
examinations because notifications of these appointments were 
sent to wrong addresses.  The examining VA physician 
recounted the veteran's in-service history of symptoms and 
hepatitis.  The veteran also reported that he had not 
experienced any recurrent jaundice since his illness in 1972.  
He had not been told that he had any liver enlargement; and, 
as far as he knew, he had not had any abnormal blood studies 
for liver function.  The examining VA physician reviewed the 
veteran's claims folder.  The physician remarked that he 
found no evidence of hospitalization but that the veteran had 
reported jaundice episodes on some of his physical 
examinations in 1972.  He had no history of hematesis or 
melena.  He had no history of any type of treatment at the 
present time.  Moreover, he did not have a history of 
recurrent abdominal pain, and he had only occasional fatigue 
when he worked extremely hard.  He denied having had 
transfusions, intravenous drug use, occupational blood 
exposure, or high risk sexual activity.  He did not have a 
history of alcohol abuse.  He had never had any ascites, 
hematesis, melena, or abdominal pain, and his weight had been 
stable.  As far as he knew, his liver had never been 
enlarged.  There was no evidence of any muscle strength or 
wasting, and he did not have signs of chronic liver disease 
on the February 2000 physical examination.  On examination, 
he was well-developed, well-nourished, and muscular, and was 
in no acute distress.  There was no significant node 
enlargement of the lymphatic system.  There was no organ 
enlargement, and the examining physician could not feel his 
liver and spleen.  His stool was negative for occult blood.  
The impression was that the veteran had a history of 
hepatitis, but was otherwise a healthy male.  The physician 
ordered several blood studies and an ultrasound of the liver.

In a March 2000 addendum to that examination report, the 
examining VA physician commented that the February 2000 VA 
examination had not revealed any abnormalities of the liver 
or abnormalities suggesting chronic liver disease.  His 
complete blood count study was normal, as was his urinalysis.  
Renal function studies and blood electrolytes were normal.  
The following studies were all normal: blood protein level, 
albumin, alkaline phosphate, SGOT, SGPT, GGT, and bilirubin 
total.  His blood thyroid study, prothrombin time, and 
alphafetoprotein level of the blood were all normal as well.  
The veteran did not have evidence of B surface antigen.  He 
did have an elevated B surface antibody titer, but his B core 
antibody titer was not present.  He had no antibody against 
hepatitis A or hepatitis C; his hepatitis B DNA level was 
negative, and a hepatitis C RNA level was not obtained.  The 
veteran did have antibodies against hepatitis B, but he had 
no core antibody, which suggested that he might have received 
previous hepatitis B immunizations.  The physician commented 
that he would have anticipated that the veteran would have 
had core antibody if he had the disease and had successfully 
eradicated the various hepatitis B antigens.  The physician 
noted that the veteran had failed to report for a hepatic 
ultrasound examination.  The impression was a history of 
hepatitis.  The physician was unable to document any evidence 
of treatment other than as obtained in the veteran's history.  
The hepatitis B serologies were more compatible with 
hepatitis B immunization.

In April 2000, the RO sought to confirm whether or not the 
veteran would be reporting for a hepatic ultrasound 
examination which was scheduled.  He failed to respond to 
this letter. 

The veteran's failure to report for the studies and 
additional examinations that were ordered in connection with 
the February 2000 VA examination limit the evidence that is 
available for the Board to review in deciding the appeal.  
See 38 C.F.R. § 3.655 (1999) (when claimant fails to report 
for a VA examination scheduled in conjunction with an 
original claim, VA reviews the claim on the basis of the 
evidence of record); see also Dusek v. Derwinski, 2 Vet. App. 
519, 522 (1992) ("it is incumbent upon the veteran to submit 
to VA examinations if he is applying for, or in receipt of, 
compensation").  

On the basis of the evidence of record, it appears that that, 
while the veteran did have infectious hepatitis during active 
duty, he was treated and there were no complications or 
sequelae.  The veteran testifies that he gets sharp pains and 
tires after exertion; however, as a layperson, he is not 
competent to relate those symptoms to his service connected 
hepatitis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The evidence establishes unequivocally that the veteran's 
service connected hepatitis is healed, asymptomatic.  
Accordingly, a 0 percent rating must be assigned. 

The Board has also considered whether "staged ratings" 
might be appropriate; but as discussed above, the evidence 
does not show that at any time during the appellate period 
the hepatitis was other than healed, nonsymptomatic.  






ORDER

A compensable rating for hepatitis is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

